Citation Nr: 1142752	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  07-40 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for anterior cruciate ligament tear, left knee, status post reconstruction (left knee disability).  

2.  Entitlement to service connection for status post left shoulder surgery with mild degenerative joint disease (left shoulder disability).  

3.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994 and from January 2006 to February 2007.  In between the two periods of active duty service, he had periods of active duty for training in the U.S. Navy Reserves.  He also had period of active duty for training subsequent to the second period of active duty service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision rendered by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  

These matters were previously before the Board in September 2009.  At such time, the Board remanded the claims to the RO to obtain verification of the Veteran's periods of active duty service.  Most recently, in July 2011, the RO continued the denial of the claims and re-certified the appeal to the Board.  

In February 2011, the Veteran filed claims seeking service connection for bilateral hearing loss, erectile dysfunction, sleep apnea, and retinal detachment.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Since the last final denial of the claims relevant service department records have been received requiring that VA reconsider the claims.  

2.  During a period of active duty for training, the Veteran injured his left knee.  Thereafter, the left knee condition increased in severity as a result of active duty service.  

3.  A left shoulder disability was not shown during the Veteran's first period of active duty service, was initially incurred between the Veteran's first period and second period of active duty service, and was permanently aggravated during his second period of active duty service.  

4.  A right knee disability was not shown during the Veteran's first period of active duty service, was initially incurred between the Veteran's first period and second period of active duty service, and was permanently aggravated during his second period of active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have been met.  32 U.S.C.A. § 502; 38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.203, 3.303 (2011).  

2.  A left shoulder disability was aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011). 

3.  A right knee disability was aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its implementing regulations, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, including obtaining medical examinations or opinions if necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 (2011).  VA is not required to provide assistance to a claimant, however, if there is no reasonable possibility that such assistance would aid in substantiating the claim.  See Id.  

The United States Court of Appeals for Veterans Claims (Court) has concluded that the VCAA was not applicable where further assistance would not aid the appellant in substantiating his or her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  In this matter, since the Board's September 2009 Remand, the RO has undertaken significant efforts to obtain the Veteran's service treatment records and to verify the nature of his service in the Navy Reserves.  He was afforded a VA examination in connection with the claims in September 2007.  While the VA examiner did not provide an opinion as to the etiology of the disabilities in question, in view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the appellant in substantiating his claims.  

II.  Background and Analysis

A.  Previously Denied Claims

The record reflects that in February 2002, the Veteran filed a claim seeking entitlement to service connection for a left knee and left shoulder disabilities.  Evidence received in connection with the claims included a 1996 Navy Reserves annual examination.  The examination report documented the Veteran's complaints of a right knee condition.  Also submitted was a record from Dr. G. S., which revealed that on July 9, 1996, the Veteran underwent an arthroscopy, partial lateral meniscectomy, and anterior cruciate ligament reconstruction on the right knee.  An April 1998 record revealed that the Veteran injured his left shoulder in February 1998 while playing basketball.  An October 2002 VA contract examination noted the Veteran's history of injuring his left knee when playing basketball while on active duty in 1998.  He also described a near tear on a ship in 1991-1992.  He underwent surgery on his shoulder, but did not indicate the date of surgery.  A physical examination revealed current left shoulder and knee disabilities.  No opinion was rendered as to the etiology of the disabilities.  

In February 2003, the RO denied the claims.  It found no evidence of a left knee or shoulder disability during the Veteran's first period of active duty service or an injury that occurred during active duty or inactive duty for training.  The Veteran filed a timely notice of disagreement with that decision.  Therein, he contended that while he injured his shoulder playing basketball in 1998, he re-injured it a year later while on active training.  As to his left knee, he described pain ongoing since 1992.  He reported that he repeatedly stressed his knee as a result of service during the Gulf War and various duties involving search and rescue, fire detail, drug operations, and while playing Navy sports.  In January 2004, the RO issued a statement of the case.  Thereafter, in June 2004, the Veteran filed a statement indicated his desire to continue the appeal.  However, since the substantive appeal was not filed within the one year period following the initial decision or within 60 days of the issuance of the statement of the case, the RO closed the appeal and considered the Veteran's correspondence a petition to reopen the claims.  38 C.F.R. § 19.32.  

Here, since, the last final denial, numerous service personnel records and pay records have been associated with the claims folder.  These records are relevant to the claims as they establish when the Veteran served on periods of active duty, active duty for training, or inactive duty for training.  See 38 C.F.R. § 3.156(c)(providing that VA will reconsider a claim upon the receipt of additional relevant service department records).  

To the extent that the service pay records are not "service department records," as that term is defined, there are also numerous treatment records received since the last final denial of the claim documenting medical treatment for left and right knee disabilities and a left shoulder disability.  In summary, there is evidence that the Veteran was treated for a torn anterior cruciate ligament in 2000, had arthroscopies in 2003 and 2005, and had a meniscal tear in 2006.  There is a June 2006 letter from the Veteran to his Commanding Officer in which he reports that his bilateral knee condition worsened as a result of service duties.  There is a January 2007 record that indicates that the Veteran injured his left knee after jumping off a tank.  Regarding the left shoulder condition, there are records that he underwent a left shoulder arthroscopy in 1999 and reinjured the shoulder in 2006.  

These records were not before the RO at the time of the prior final decision and are new.  In addition, they are material as they relate to an unestablished fact necessary to grant the claim.  In this respect, the new evidence reveals that the left knee and shoulder conditions may have been aggravated during a period of active duty for training or during the Veteran's second period of active duty service.  As such, the criteria to reopen the claim have been met based on the submission of new and material evidence.  38 C.F.R. § 3.156(a).  

B.  Legal Criteria

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Eligibility for VA benefits is governed by statutory and regulatory law which defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A "service-connected" disability is a disability that was incurred or aggravated in the line of duty during active military, naval, or air service.  38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).

The term "active military, naval, or air service "includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  Id.

"Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

The law further provides that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  

If, on the other hand, a condition is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).   

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

C.  Analysis

Here, adjudication of the claims on appeal is complicated by the fact that the Veteran's service treatment records for his first period of active duty service are unavailable.  The RO has made exhaustive effects to locate them, as detailed in its July 2011 Memorandum and Formal Finding on Unavailability of Service Treatment Records.  Nevertheless, the Veteran's August 1994 service discharge examination is of record.  It does not show, however, any findings of a bilateral knee or shoulder.  

In addition, while the Veteran had a lengthy period of service in the U.S. Navy Reserves between his first and second periods of active service, the Service Department has not verified exactly when he served on periods of active duty or inactive duty for training.  Rather, they have supplied numerous pay stubs and service personnel records, which are at best confusing and unclear.  

Finally, while service treatment records from the Veteran's second period of active duty service are of record, they do not contain any entrance or discharge examinations.  

Left Knee Disability 

During treatment in May 2000, the Veteran reported that his knee was shifting, buckling, and giving out on him for over a year.  He did not attribute it to any particular injury.  An MRI of the left knee in June 2000 revealed a tear of the medial meniscus.  

During the VA contract examination in October 2002, the Veteran stated that he may have injured the knee aboard a Navy ship in 1991-1992.  A physical examination revealed current evidence of a left knee strain.  

On November 17, 2003, while on a period of active duty for training, the Veteran sustained a left knee contusion, following a motor vehicle accident.  

During his second period of active duty service in Kuwait, in April 2006, the Veteran reported pain and swelling to both knees.  In May 2006, the Veteran was seen with reports of left knee pain and found to have an acute meniscal tear.  In a June 2006 letter to his Commanding Officer, the Veteran reported that had ACL replacement surgery to his knees in 1996 and 2003 and a scope to the right knee in 2005.  He stated that he started the mission in Kuwait "feeling fine" but after three weeks the pain and problems began.  He asked that he be transferred to Germany or returned to the United States to undergo surgery.  In August 2006, the Veteran was placed on profile due to the left knee meniscal tear.  A record dated in January 2007 indicates that the Veteran injured his left knee after jumping off a tank.  

Finally, on VA contract examination in September 2007, the Veteran described continual left knee pain for 15 years.  Diagnostic testing revealed degenerative arthritic changes, marked cartilage thinning, and surgical anchors in the distal femur and proximal tibia.  

Following consideration of this and other relevant evidence of record, the Board finds that the criteria for service connection have been met.  In this respect, the Board has considered the Veteran's contentions that the initial left knee injury occurred on a Navy vessel in 1991-1992.  The Board finds, however, that the absence of complaint or physical examination finding upon service discharge in 1994 is probative evidence that weighs against his contention.  

There is probative evidence, however, of injury to the left knee during a period of active duty for training in 2003.  In addition, there is evidence of re-injury to the left knee during the Veteran's second period of active duty service.  Moreover, the Board affords great probative weight to the letter written by the Veteran to his Commanding Officer, describing current knee complaints that were aggravated by active duty service.  Finally, there is probative evidence of continuity of symptomatology since service discharge.  Given such, service connection for a left knee disability manifested by degenerative arthritis, status post arthroscopy is granted.  

Left Shoulder Disability

As regards the left shoulder, a record dated July 21, 1998 indicated that the Veteran has left shoulder pain as a result of a basketball injury the day before.  The diagnosis was an acute left rotator cuff strain.  A Naval Hospital record indicates that on July 19, 1999, the Veteran was admitted with a preoperative diagnosis of traumatic instability left shoulder with secondary impingement.  According to the history, the Veteran reported a left shoulder injury one year prior while playing basketball.  He stated that he had several other episodes when the shoulder felt unstable and caused pain.  He underwent an arthroscopy and arthroscopic Bankart repair.  

The service personnel records or pay records do not reveal, however, that the Veteran was serving on a period of active or inactive duty for training at the time of the initial injury.  The do reveal that in 1998 and 1999 he did serve on periods of active and inactive duty.  The Board, however, is unable to find competent medical evidence showing that the left shoulder condition was aggravated during these periods.  However, service treatment records associated with his second period of active duty service from January 2006 to February 2007 show a worsening left shoulder disability.  For instance, he underwent physical therapy for the left shoulder in April 2006.  At such time, he reported that his left shoulder symptoms persisted since the Bankart repair.  Significantly, he reported that his pain symptoms had increased in severity over the past month due to climbing over vehicles as part of his job.  Finally, on VA contract examination in September 2007, the Veteran described having left shoulder symptoms due to an injury in 2000.  A physical examination revealed evidence of a painful left shoulder that resulted in some limitation of motion.  X-rays revealed degenerative arthritic changes.  

Based on the foregoing, the Board finds that the weight of the evidence does not show that the left shoulder disability was incurred during the Veteran's first period of active duty service.  In addition, he did not sustain an injury to the left shoulder during a period of active or inactive duty for training prior to commencing his second period of active duty.  The record reflects, however, that he did incur an injury to the left shoulder prior to entrance onto the second period of active duty.  Because no examination was conducted at the initiation of the second period of service, however, he cannot be presumed sound.  Nevertheless, there is credible probative evidence that the left shoulder condition increased in severity during his second period of active duty.  In this respect, the Board finds that the in-service treatment records for the left shoulder condition do not merely show continuation of symptoms experienced prior to entry onto active duty.  Instead, they show an increase in severity that has not been shown to be due to the natural progression of the disease.  Thus, service connection for a left shoulder disability is granted on the basis of aggravation.  

Right Knee Disability 

In a Report of Medical History in March 1996, a physician noted that the Veteran's right knee hurt and that he should see an orthopedic physician.  The report did not describe any in-service injury to the right knee.  Several months later, on July 9, 1996, the Veteran underwent an arthroscopy, partial lateral meniscectomy and anterior cruciate ligament reconstruction on July 9, 1996.  

During his second period of active duty service in Kuwait, in April 2006, the Veteran reported pain and swelling to both knees.  Later, during treatment in May 2006, he described a two-month history of knee pain and swelling made worse from prolonged standing.  A report indicates that his symptoms were consistent with internal derangement of the right knee.  A June 2006 report described the condition as a disruption of the anterior cruciate ligament right.  He was provided a sick slip advising him not to undertake prolonged standing or climb on vehicles for 30 days.  He required further treatment for right knee pain in October 2006 and the report states that he would be referred for a surgical opinion.  An October 2008 report notes a history that the Veteran tore his right meniscus in Kuwait.  The Veteran underwent an ACL revision in September 2010.  

The Board finds that the Veteran was not serving on a period of active or inactive duty for training at the time of the initial treatment for the right knee condition.  The Board further finds that the Veteran had a right knee condition upon entering his second period of active duty service.  Nevertheless, the weight of the evidence documents that the right knee disability underwent a permanent increase in severity as a result of his second period of active duty service.  The medical and probative lay evidence reveals that the right knee condition was aggravated as a result of his service duties.  Post-service, there is no evidence to indicate that the condition got better.  Rather, the record reveals that he had continuity of right knee symptoms and had to undergo surgical revision.  On the basis of such, the Board finds that the criteria for service connection, on the basis of aggravation, have been met.   


ORDER

Entitlement to service connection for anterior cruciate ligament tear, left knee, status post reconstruction is granted.  

Entitlement to service connection for status post left shoulder surgery with mild degenerative joint disease is granted.  

Entitlement to service connection for a right knee disability is granted.  



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


